Exhibit 10.12

Debtor: OMEGA PROTEIN, INC.

Taxpayer ID#: XX-XXX3060

Secured Party: WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

Taxpayer ID#: XX-XXX7393

When recorded, return to:

Nelson R. Block

Winstead PC

1100 JPMorgan Chase Tower

600 Travis Street

Houston, Texas 77002

MODIFICATION TO MULTIPLE INDEBTEDNESS MORTGAGE, ASSIGNMENT

OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING

BE IT KNOWN, that on date or dates set forth below, but effective as of
March 21, 2012,

BEFORE the undersigned Notaries Public in and for the jurisdictions hereinafter
set forth, and in the presence of the undersigned named competent witnesses,
personally came and appeared:

OMEGA PROTEIN, INC., a Virginia corporation whose mailing address is located at
2105 CityWest Boulevard, Suite 500, Houston, Texas 77042, and whose last four
numbers of its Tax Identification Number are 3060, hereinafter called the
“Mortgagor,” appearing herein through its undersigned duly authorized
representative, duly authorized pursuant to the unanimous resolutions adopted by
its board of directors, a certified copy of which is attached hereto and made a
part hereof, and

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association whose
mailing address is 2500 Citywest Blvd., #1100, Houston, Texas 77042, and whose
last four numbers of its Tax Identification Number are 7393, appearing herein in
its capacity as Administrative Agent for the Lenders from time to time party to
the Amended and Restated Loan Agreement described herein, and being hereinafter
referred to in such capacity as the “Administrative Agent,” appearing herein
through its undersigned duly authorized representative,

who declared unto the undersigned Notary Public before whom each such party
appeared that:

R E C I T A L S:

A. The Mortgagor and Omega Protein Corporation, a Nevada corporation (“OPC”, and
together with Mortgagor, collectively, the “Borrowers”), the subsidiaries of OPC
identified on the signature pages thereto, and Wells Fargo Bank, National
Association, a national banking association, as Lender (“Wells Fargo”) entered
into that certain Loan Agreement dated as of October 21, 2009 (as amended or
modified from time to time, the “Existing Loan Agreement”)



--------------------------------------------------------------------------------

whereby Wells Fargo agreed to make available to the Borrowers a revolving credit
facility (which included a sub-facility for issuance of letters of credit) and
to enter into various interest rate, commodity, currency hedging or swap
transactions and provide certain treasury or cash management services; and

B. In connection with the execution and delivery of the Existing Loan Agreement,
the Mortgagor executed and delivered to Wells Fargo that certain Multiple
Indebtedness Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing (as amended or supplemented from time to time in accordance with
its terms, called the “Mortgage” dated as of October 21, 2009 in favor of Wells
Fargo and recorded at MOB 1221, Folio 587 of the Mortgage Records of St. Mary
Parish, Louisiana (the “Records”) to secure the indebtedness under the Existing
Loan Agreement, which covers certain real property located in said parish as
more particularly described in Exhibit “A” attached hereto and incorporated
herein by reference; and

C. The Borrowers have requested, and Wells Fargo has agreed, that Wells Fargo
assign the Existing Loan Agreement to Wells Fargo no longer individually, but in
its capacity as Administrative Agent for itself and JPMorgan Chase Bank, N.A.,
and thereafter to amend and restate the Existing Loan Agreement with an Amended
and Restated Loan Agreement to be executed as of the date hereof among the
Borrowers, each subsidiary of OPC listed as a “Guarantor” on the signature pages
thereto, Wells Fargo in its capacity as Administrative Agent for the Lenders
(the “Lenders”) from time to time party thereto, and Wells Fargo (in an
individual capacity) and JPMorgan Chase Bank, N.A. as the initial Lenders
thereunder (the “Amended and Restated Loan Agreement”), pursuant to which the
Lenders have agreed to make available to the Borrowers a revolving credit
facility (which includes sub-facilities for issuance of letters of credit and
swingline loans) with an accordion feature that allows for the expansion of the
facility upon satisfaction of prescribed conditions and to enter into various
interest rate, commodity, currency hedging or swap transactions and provide
certain treasury or cash management services; and

D. Pursuant to that certain Master Assignment Agreement (the “Master
Assignment”), dated as of the date hereof, Wells Fargo assigned the Existing
Loan Agreement and the other Existing Loan Documents (as defined in the Master
Assignment), to the Administrative Agent, and pursuant to that certain Notarial
Act of Assignment of Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing (the “Assignment”), dated as of the date hereof,
and being recorded in the Records immediately prior to the recording of this
instrument (hereinafter referred to as this “Modification”), Wells Fargo
assigned the Mortgage to the Administrative Agent; and

E. The Borrowers have requested, and the Administrative Agent has agreed, to
amend the Mortgage.

NOW, THEREFORE, for and in consideration of the matters set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and agreed, the Mortgagor and the Administrative Agent
hereby agree as follows:

 

2



--------------------------------------------------------------------------------

1. Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Amended and Restated Loan
Agreement.

2. Amendment to Mortgage. From and after the effective date of this
Modification, the Mortgage is amended, as follows:

(a) References to Loan Agreement. All references to the Loan Agreement in the
Mortgage (including as amended hereby) shall mean the Amended and Restated Loan
Agreement and all defined terms used in the Mortgage but not defined therein
shall have the meanings provided in the Amended and Restated Loan Agreement.

(b) References to Note. All references to the Note in the Mortgage (including as
amended hereby) shall mean the Notes (as defined in the Amended and Restated
Loan Agreement).

(c) References to Lender. As applicable, all references to the Lender in the
Mortgage, when such term refers to (i) the rights and remedies of a mortgagee
under such a Mortgage, shall mean the Administrative Agent, for the benefit of
the Secured Parties, (ii) the extension of a credit facility to Borrowers, shall
mean the Lenders, and (iii) any representations, warranties, covenants and
agreements of the Mortgagor in its favor, shall mean in favor of the
Administrative Agent and the Secured Parties.

(d) References to Standby Letters of Credit. All references to the Standby
Letters of Credit in the Mortgage (including as amended hereby) shall mean the
Letters of Credit (as defined in the Amended and Restated Loan Agreement).

(e) Section 1.01. Section 1.01 of the Mortgage is hereby deleted in its entirety
and the following is substituted in lieu thereof:

Section 1.01. Secured Obligations. This Mortgage secures all of the Secured
Obligations, whether now existing or hereafter arising pursuant to the Loan
Documents, howsoever evidenced, created, incurred or acquired, whether primary,
secondary, direct, contingent, or joint and several, including, without
limitation, all liabilities arising under any Secured Hedge Agreements, all
obligations under any Secured Cash Management Agreements, and all obligations
and liabilities incurred in connection with collecting and enforcing the
foregoing.

The Secured Obligations, if not sooner paid, shall be due and payable no later
than the earliest to occur of (a) March 21, 2017, (b) the date of termination of
the entire Revolving Credit Commitment by the Borrowers pursuant to the Loan
Agreement, or (c) the date of termination of the Revolving Credit Commitment by
the Administrative Agent pursuant to the Loan Agreement. The Secured Obligations
are, in part, a revolving line of credit facility and the unpaid balance may
decrease from time to time.

 

3



--------------------------------------------------------------------------------

(f) Section 1.03. Section 1.03 of the Mortgage is hereby deleted in its entirety
and the following is substituted in lieu thereof:

Section 1.03. Maximum Amount. This Mortgage has been granted by Mortgagor
pursuant to Article 3298 of the Louisiana Civil Code for the purpose of securing
the Secured Obligations that may now exist or that may arise in the future, with
the preferences and priorities provided under applicable Louisiana law. However,
nothing under this Mortgage shall be construed to limit the duration of this
Mortgage or the purpose or purposes for which the Secured Obligations may be
requested or extended. Secured Obligations which consist of Future Advances will
automatically be secured by this Mortgage without the necessity that Mortgagor
agree or consent to such a result at the time that such subsequent Secured
Obligations are incurred, or that any note evidencing such subsequent Secured
Obligations reference the fact that such note is secured by this Mortgage.
Notwithstanding any provision of this Mortgage to the contrary, the maximum
amount of the Secured Obligations secured by this Mortgage, as outstanding at
any one or more times, and from time to time, shall be limited to [Seventy
Million and 00/100 Dollars ($70,000,000.00)].

(g) Section 5.06. A new Section 5.06 is hereby inserted into the Mortgage to
read as follows:

Section 5.06. Administrative Agent and Rights of Required Lenders. The
Administrative Agent holds this Mortgage on behalf of and for the benefit of the
Secured Parties. Subject to the terms of the Amended and Restated Loan
Agreement, all rights and remedies of the Administrative Agent hereunder, if not
exercised by the Administrative Agent, may be exercised by the Required Lenders.
The Administrative Agent and/or the Required Lenders may from time to time
assign its rights and interests as “Collateral Agent” to a successor
Administrative Agent, co-agent, sub-agent or attorney-in-fact appointed in
accordance with the Amended and Restated Loan Agreement, and such successor, if
appointed in accordance with the Amended and Restated Loan Agreement, shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Mortgage in relation thereto.

3. Reaffirmation of Representations, Etc. The Mortgagor hereby reaffirms to the
Administrative Agent and the Lenders each of the representations, warranties,
covenants and agreements of the Mortgagor set forth in the Loan Documents (as
defined in the Amended and Restated Loan Agreement).

4. Enforceable Obligations. The Mortgagor hereby ratifies, affirms, reaffirms,
acknowledges, confirms and agrees that the Loan Documents represent valid and
enforceable obligations of the Mortgagor, and the Mortgagor further acknowledges
that there are no existing claims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to the Notes, and the Mortgagor further
acknowledges and represents that no event has occurred and to the Mortgagor’s
knowledge no condition exists which would constitute a default under the Loan
Documents or this Modification, either with or without notice or lapse of time,
or both.

 

4



--------------------------------------------------------------------------------

5. No Release of Liens. This Modification in no way acts as a release or
relinquishment of the liens, security interests and rights (the “Liens”) created
or evidenced by any of the Loan Documents. The Liens are hereby ratified and
confirmed by the Mortgagor in all respects and are extended to secure (i) the
principal amount of the Notes, (ii) all interest, charges and other sums payable
with respect thereto, and (iii) the performance of all other obligations under
the Loan Documents.

6. Additional Modifications. Notwithstanding anything to the contrary contained
herein or inferred hereby or in any other instrument executed by the Mortgagor
or in any other action or conduct undertaken by the Mortgagor on or before the
date hereof, the agreements, covenants and provisions contained herein shall
constitute the only evidence of the Lenders’ consent to modify the terms and
provisions of the Loan Documents in the manner set forth herein. No express or
implied consent to any further modifications involving any of the matters set
forth in this Modification or otherwise, shall be inferred or implied from the
Administrative Agent’s execution of this Modification. Further, the
Administrative Agent’s execution of this Modification shall not constitute a
waiver (either express or implied) of the requirement that any further
modifications of the Loan Documents shall require the express written approval
of the Administrative Agent, no such approval (either express or implied) having
been given as of the date hereof.

7. Miscellaneous.

(i) As modified hereby, the provisions of the Mortgage and the other Loan
Documents shall continue in full force and effect, and the Mortgagor
acknowledges and reaffirms its liability to the Administrative Agent and the
Lenders thereunder. In the event of any inconsistency between this Modification
and the terms of the Loan Documents, this Modification shall govern.

(ii) This Modification will not constitute a novation nor have the effect of
discharging any liability or obligation evidenced by the Mortgage (including as
amended hereby) or other Loan Documents.

(iii) The Mortgagor hereby agrees to pay all costs and expenses incurred by the
Administrative Agent in connection with the execution and administration of this
Modification and the modification, execution and administration of the Loan
Documents including, but not limited to, all appraisal costs, title insurance
costs, legal fees incurred by the Administrative Agent and filing fees.

(iv) Any default by the Mortgagor in the performance of its obligations herein
contained shall constitute an Event of Default under the Amended and Restated
Loan Agreement, subject to applicable notice, grace and cure provisions, and
shall allow the Administrative Agent to exercise all of its remedies set forth
in the Loan Documents.

(v) The Administrative Agent does not, by its execution of this Modification,
waive any rights it may have against any person not a party to this
Modification.

(vi) In case any of the provisions of this Modification shall for any reason be
held to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this
Modification shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

5



--------------------------------------------------------------------------------

(vii) This Modification shall be governed by and construed in accordance with
the internal law of the state where the Premises (as defined in the Mortgage)
are located.

(viii) This Modification shall be binding upon the Mortgagor and its successors,
assigns and legal representatives and shall inure, together with the rights and
remedies of the Administrative Agent and the Lenders, to the benefit of the
Administrative Agent and the Lenders and their respective successors, permitted
assigns and legal representatives.

(ix) Mortgagor hereby acknowledges and agrees that it has entered into this
Modification of its own free will and accord and in accordance with its own
judgment after advice of its own legal counsel, and states that it has not been
induced to enter into this Modification by any statement, act or representation
of any kind or character on the part of the parties hereto, except as expressly
set forth in this Modification.

(x) This Modification may be executed in multiple counterparts, each of which
shall constitute an original instrument, but all of which shall constitute one
and the same agreement.

(xi) Except as modified herein, all other terms, conditions and provisions of
the Loan Documents shall remain in full force and effect as of the date thereof
and the Mortgagor acknowledges and reaffirms its liability to the Administrative
Agent and the Secured Parties thereunder.

(xii) The Clerk of Court and Recorder of Mortgages for St. Mary Parish,
Louisiana is hereby authorized and directed to make an marginal notation
referencing this Modification in the margin of his or her records where the
Mortgage and the Assignment are recorded.

8. NOTICE TO COMPLY WITH TEXAS LAW, TO THE EXTENT APPLICABLE.

FOR THE PURPOSE OF THIS NOTICE, THE TERM “WRITTEN AGREEMENT” SHALL INCLUDE THE
DOCUMENT SET FORTH ABOVE, TOGETHER WITH EACH AND EVERY OTHER DOCUMENT RELATING
TO AND/OR SECURING THE SAME LOAN TRANSACTION, REGARDLESS OF THE DATE OF
EXECUTION.

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature pages follow.]

 

6



--------------------------------------------------------------------------------

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

THUS DONE AND PASSED by Administrative Agent on the 21st day of March, 2012 in
the County of Harris, State of Texas, before me, Geri E. Landa, the undersigned
Notary Public, duly commissioned and qualified in and for said County and State
and in the presence of the undersigned competent witnesses, who have signed with
the undersigned Administrative Agent.

 

WITNESSES:       ADMINISTRATIVE AGENT:         WELLS FARGO BANK, /s/ Love Cathy
      NATIONAL ASSOCIATION, Printed Name:   Cathy Love       as Administrative
Agent. /s/ Kathryn Oakes     Printed Name:   Kathryn Oakes       By:   /s/ Geri
E. Landa       Geri E. Landa, Senior Vice President       /s/ Lisa Duffy      
Notary Public, State of Texas

Signature Page to Modification to Multiple Indebtedness Mortgage, Assignment of
Leases

and Rents, Security Agreement and Fixture Filing – Louisiana



--------------------------------------------------------------------------------

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

THUS DONE AND PASSED by the Mortgagor on the 21st day of March, 2012 in the
County of Harris, State of Texas, before me, Andrew Johannesen, the undersigned
Notary Public, duly commissioned and qualified in and for said County and State
and in the presence of the undersigned competent witnesses, who have signed with
the undersigned Mortgagor.

 

WITNESSES:

 

/s/ Cathy Love

   

MORTGAGOR:

 

OMEGA PROTEIN, INC.

Printed Name:   Cathy Love     By:   /s/ Andrew Johannesen /s/ Kathryn Oakes    
 

Andrew Johannesen

Vice President

Printed Name:   Kathryn Oakes             /s/ Lisa Duffy       Notary Public,
State of Texas

Signature Page to Modification to Multiple Indebtedness Mortgage, Assignment of
Leases

and Rents, Security Agreement and Fixture Filing – Louisiana